HARRIS, Judge,
concurring specially:
I concur. Unlike the dissent, I do not find that the facts of this case indicate a mere police encounter.
Deputy Chiota testified as follows at the suppression hearing:
Q. What happened when you came into contact with them?
A. Corporal Regan had them move out of the street and had them walk in front of his car ...
Here the officers did not “merely approach a citizen to ask questions;” they assumed control over the citizens and directed their movements. Although Chiota testified that the officers then asked the detainees if they could talk to them, he does not give their response. In any event, once the officers had ordered Woodson and his companions to go to a certain location (and not just move out of the street as indicated by the dissent), a stop had occurred and not a mere encounter. Chiota’s subsequent “clarification” did not alter his testimony — the officers directed the detainees where to go, not merely how to leave the street.